Citation Nr: 0908129	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran's alleged stressor has been verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran was diagnosed with PTSD by medical health 
professional, "M.R.," in a March 2006 private examination 
at St. Mary's Psychiatric Clinic.  The Veteran was referred 
to the Clinic by Dr. "G.G." from the Grand Junction VA 
Medical Center.  In the March 2006 examination report, M.R. 
lists DSM-IV symptoms of PTSD such as having mildly blunted 
affect, moderately depressed mood, anxiety, oriented in all 
spheres with intact short and long-term memory, adequate 
insight and judgment, logical and goal oriented speech, 
recent difficulties with visual and auditory hallucinations, 
no suicidal or homicidal ideations, and hypervigilance.  
Therefore, the Board finds that the diagnosis was made in 
accordance with the DSM-IV as mandated by regulation.  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the Veteran's service personnel records do not contain 
any indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the Veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

However, there is no need to verify every detail of a claimed 
stressor and evidence of a stressor affecting a veteran's 
unit in service implies the veteran's involvement in those 
events.  Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
The Court has since clarified that it is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).

The Veteran alleges two in-service stressors related to his 
PTSD.  The Board finds that one stressor is sufficiently 
verifiable.  

In a statement, dated January 2007, the Veteran alleged that 
he served in Riyadh, Saudi Arabia where he experienced SCUD 
missiles every night from January 3, 1991 to January 30, 
1991.  He also claimed that the SCUDs "would come within 100 
to 200 yards of us and each night last up to 30 minutes at a 
time."

The Veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 
124 2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The initial issue presented on appeal concerns whether the 
Veteran did in fact experience SCUD attacks while in service.  
The Board finds that independent evidence of record 
corroborates that the Veteran was present in Riyadh, Saudi 
Arabia when it was subjected to SCUD attacks and, thus, 
suggests that the Veteran was exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Service personnel records (SPRs) confirm that that the 
Veteran served as a cook with the 947th Medical Company in 
Southwest Asia from January 1991 to May 1991.  In a response 
from the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)), filed July 2007, the RO determined 
that the 947th Medical Company was stationed at Riyadh, Saudi 
Arabia, during the period in question.  The report also 
stated that on January 21, 1991, "10 SCUDs fired at Riyadh 
and Dhahran, 9 intercepted by Patriots, one landed in Gulf."  

The record also reflects that the 947th Medical Company was 
split into three separate groups to maximize available 
support.  One group was stationed in King Khalid Military 
International Airport 20 miles north of Riyadh while another 
was stationed in King Khalid Military City 250 miles 
northwest of Riyadh.  The third group was stationed with the 
first platoon at Riyadh.  Given that the Veteran alleges that 
he served in Riyadh and given that the record does reflect 
that one group of the 947th Medical Company was stationed in 
Riyadh, the Board finds that, in resolving all reasonable 
doubt in favor of the Veteran, that the Veteran did 
experience the SCUD attacks on the date identified in the 
CURR report.

Thus, the Board finds that the Veteran's descriptions of 
experiencing incoming SCUD missiles are sufficiently verified 
by the information of record.  In particular, reliable 
documentary evidence shows that the Veteran was stationed in 
Riyadh, Saudi Arabia in January 1991 to May 1991 and that 
Riyadh came under SCUD fire on January 21, 1991.  In short, 
the Veteran's PTSD is related to his verified in service 
stressor of coming under SCUD attacks while serving in Saudi 
Arabia.  The claim of service connection for PTSD, therefore, 
is granted.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

The appeal is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


